EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Kamlay on 6/10/22.
The application has been amended as follows: 

38. A CO2 separation and liquefaction system comprising: 
a first cooling stage for cooling CO2-containing gas, the first cooling stage comprising: 
a first gas path comprising at least a first heat exchanger configured to cool a first portion of the CO2-containing gas using a first portion of liquid CO2 as a coolant; and 
a second gas path coupled in parallel with the first gas path, the second gas path comprising at least a second heat exchanger configured to cool a second portion of the CO2-containing gas using a N2-rich stream of gas as a coolant; 
wherein the first cooling stage outputs a first cooled gas; 
a compression stage configured to compress the first cooled gas output by the first cooling stage in at least one compressor to output a compressed gas; 
a second cooling stage comprising: at least a third heat exchanger configured to use a second portion of the liquid CO2 as a coolant to cool the compressed gas; and2 of 12App. No. 15/929,245Attorney Docket No. C1183-000110US 
wherein the second cooling stage is configured to receive the second portion of the liquid CO2 from a CO2 reservoir, to direct the second portion of the liquid CO2 to the first heat exchanger to form at least a part of the first portion of the liquid CO2; and to output a second cooled gas; 
an expansion stage comprising at least a frost heat exchanger, the expansion stage configured to: 
form the N2 rich stream of gas by extracting solid CO2 from the second cooled gas output by the second cooling stage; 
receive a third portion of the liquid CO2 from the CO2 reservoir in the at least one frost heat exchanger to melt at least a portion of the solid CO2 to produce melted CO2; 
provide the melted CO2 to the CO2 reservoir; and 
directthe N2-rich stream of gas output by the at least one frost heat exchanger: 
through at least one expander to cool the N2-rich stream of gas; 
from the at least one expander to the at least one frost heat exchanger for use as a coolant; and 
from the at least one frost heat exchanger to the second heat exchanger in the second gas path.
  
39. The CO2 separation and liquefaction system of claim 38, further comprising: 
a split for separating the CO2-containing gas into the first and second portions and directing the first and second portions to the first and second gas paths, respectively; and a mixer for combining the first and second gas portions into the first cooled gas for entry into the compression stage.  



44. (Currently Amended) A method of operating a CO2 separation and liquefaction system, the method comprising: 
	cooling a CO2 containing gas in a first cooling stage by cooling a first portion of the CO2-containing gas in a first gas path, the first gas path comprising a first heat exchanger that utilizes a first portion of a liquid CO2 as a coolant;
cooling a second portion of the CO2-containing gas in a second gas path, the second gas path comprising a second heat exchanger that utilizes an N2 rich stream as a coolant;
combining the first and second portions of the CO2-containing gas after cooling in the first and second gas paths, respectively, to output a first cooled gas; 
compressing the first cooled gas output by the first cooling stage in a compression stage comprising at least one compressor to output a compressed gas; 
cooling the compressed gas output by the compression stage in a second cooling stage comprising at least one heat exchanger using a second portion of liquid CO2 received from a CO2 reservoir as a coolant to output a second cooled gas;
extracting solid CO2 from the second cooled gas output by the second cooling stage in an expansion stage comprising at least one frost heat exchanger configured to extract CO2 from the cooled gas output by the second cooling stage to form the N2 rich stream; 
cooling the N2 rich stream output by the at least one frost heat exchanger in at least one expander of the expansion stage; 
supplying the N2 rich stream from the at least one expander to the at least one frost heat exchanger for use as a coolant; 
supplying the N2 rich stream from the at least one frost heat exchanger to the second heat exchanger of the second gas path of the first cooling stage for use as a coolant; 
supplying a third portion of the liquid CO2 from the CO2 reservoir to the at least one frost heat exchanger of the expansion stage to melt at least a portion of the solid CO2 into a melted CO2; and providing the melted CO2 to the CO2 reservoir; 
wherein the first portion of the liquid CO2 comprises at least a part of the 2nd portion of the liquid CO2.
  
45. (Previously Presented) The method of claim 44 wherein the supplying the second portion of the liquid CO2 from the CO2 reservoir to the at least one frost heat exchanger further comprises: determining whether a predetermined amount of the solid CO2 has formed within the at least one frost heat exchanger; 7 of 12App. No. 15/929,245Attorney Docket No. C1183-000110US if the solid CO2 formed within the at least one frost heat exchanger is equal to or greater than the predetermined amount of the solid CO2, operating at least one first valve to prevent the gas output by the second cooling stage from entering the at least one first frost heat exchanger; and operating at least one second valve to turn on a flow of the liquid CO2 to the at least one frost heat exchanger.  





CANCEL claims 47 and 51.

Hereby claims 31-46, 48-50 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771. The examiner can normally be reached M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763